NORTHEAST BANCORP
1999 STOCK OPTION PLAN


ARTICLE I
The Plan


1.1 Establishment of the Plan.
Northeast Bancorp, a Maine corporation (the "Company"), hereby establishes the
"Northeast Bancorp 1999 Stock Option Plan" (hereinafter referred to as the
"Plan").  The Plan permits the grant of incentives in the form of Nonqualified
Stock Options, Incentive Stock Options, and any combination thereof.  Unless
otherwise defined, all capitalized terms have the meaning ascribed to them in
Article II.


1.2 Purpose.


The purpose of the Plan is to advance the interests of the Company and its
stockholders by offering officers, employees, and directors incentives that will
promote the identification of their personal interests with the long-term
financial success of the Company and with growth in shareholder value.  The Plan
is designed to strengthen the Company's ability to recruit, attract, and retain,
highly qualified managers, consultants, and staff, and qualified and
knowledgeable independent directors capable of furthering the future success of
the Company by encouraging the ownership of Shares (as defined below) by such
employees and directors and to strengthen the mutuality of interest between
employees and directors, on one hand, and the Company's stockholders, on the
other hand.  The equity investments granted under the Plan are expected to
provide employees with an incentive for productivity and to provide both
employees and directors with an opportunity to share in the growth and value of
the Company.


ARTICLE II
Definitions


As used in this Plan, unless the context otherwise requires, the following
capitalized terms are defined as follows:


2.1 "Award" shall mean any award under this Plan of any Stock Option.  Each
separate grant of a Stock Option, and each group of Stock Options, which mature
on a separate date is treated as a separate Award.


2.2 "Board" or "Board of Directors" means the Board of Directors of the Company,
as constituted from time to time.


2.3 "Cause" means a determination by the Board of Directors that a


Participant has: (a) engaged in any type of disloyalty to the Company, including
without limitation fraud, embezzlement, theft, or dishonesty in the course of
his or her employment or service, or has otherwise breached a duty owed to the
Company, (b) been convicted of a misdemeanor involving moral turpitude or a
felony, (c) pled nolo contendere to a felony, (d) disclosed trade secrets or
confidential information of the Company to unauthorized parties, except as may
be required by law, or (e) materially breached any material agreement with the
Company, unless such agreement was materially breached first by the Company.


2.4 "Change of Control" shall have the meaning set forth in Section 7.2 of this
Plan.


2.5 "Code" means the Internal Revenue Code of 1986, as amended, and the rules
and regulations thereunder.  Reference to any provision of the Code or rule or
regulation thereunder shall be deemed to include any amended or successor
provision, rule, or regulation.


2.6 "Committee" means the committee appointed by the Board in accordance with
Section 3.1 of the Plan, if one is appointed, to administer this Plan.  If no
such committee has been appointed, the term Committee shall refer to the Board
of Directors.


2.7 "Common Stock" or "Shares" means the shares of common stock, $1.00 par value
per share, of the Company.


2.8 "Company" shall mean Northeast Bancorp or any successor thereto as provided
in Section 11.8 hereto.


2.9 "Date of Exercise" means the date on which the Company receives notice of
the exercise of a Stock Option in accordance with the terms of Section 6.8 of
this Plan.


2.10 "Date of Grant" or "Award Date" shall be the date on which an Award is made
by the Committee under this Plan.  Such date shall be the date designated in a
resolution adopted by the Committee pursuant to which the Award is made;
provided, however, that such date shall not be earlier than the date of such
resolution and action thereon by the Committee.  In the absence of a date of
grant or award being specifically set forth in the Committee's resolution, or a
fixed method of computing such date, then the Date of Grant shall be the date of
the Committee's resolution and action.


2.11 "Director" means any person who is a member of the Board of Directors.


2.12 "Employee" means any person who is an officer or full-time employee of the
Company or any of its Subsidiaries and who receives from it regular compensation
(other than pension, retirement allowance, retainer, or fee under contract).  An
Employee does not include independent contractors or temporary employees.


2.13 "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.


2.14 "Exercise Period" means the period during which a Stock Option may be
exercised.


2.15 "Exercise Price" means the price for Shares at which a Stock Option may be
exercised.


2.16 "Fair Market Value" of a share of Common Stock on a particular date shall
be the closing price for a share of Common Stock as quoted on the American Stock
Exchange ("AMEX"), or the National Association of Securities Dealers Automated
Quotation System National Market ("Nasdaq-NMS"), or any other national
securities exchange on which the Common Stock is listed (as reported by the Wall
Street Journal or, if not reported thereby, any other authoritative source
selected by the Committee), or if there is no trading on that date, on the next
preceding date on which there were reported share prices.  If the Common Stock
is quoted on any other inter-dealer quotation system (but not quoted by
Nasdaq-NMS or any national securities exchange), then the Fair Market Value per
Common Stock on a particular date shall be the mean of the bid and asked prices
for a share of Common Stock as reported in the Wall Street Journal or, if not
reported thereby, any other authoritative source selected by the Committee.  If
the Common Stock is not quoted by the Nasdaq-NMS or any other inter-dealer
quotation system, and are not listed on any national securities exchange, then
the "Fair Market Value" of a share of Common Stock shall be determined by the
Committee pursuant to any reasonable method adopted by it in good faith for such
purpose.  In the case of an Incentive Stock Option, if the foregoing method of
determining the fair market value is inconsistent with Section 422 of the Code,
"Fair Market Value" shall be determined by the Committee in a manner consistent
with the Code and shall mean the value as so determined.


2.17 "Incentive Stock Option" or "ISO" means any Stock Option awarded under this
Plan intended to be and designated as an incentive stock option within the
meaning of Section 422 of the Code.


2.18 "Non-Employee Director" shall have the meaning as set forth in, and
interpreted under, Rule 16b-3(b)(3) promulgated by the SEC under the Exchange
Act, or any successor definition adopted by the SEC.


2.19 "Nonqualified Stock Option" means any Stock Option awarded under this Plan
which is not an Incentive Stock Option.


2.20 "Participant" means each Employee or Director to whom an Award has been
granted under this Plan.


2.21 "Payment Shares" shall have the meaning set forth in Section 6.8(b) of this
Plan.


2.22 "Person" shall mean an individual, partnership, corporation, limited
liability company or partnership, trust, joint venture, unincorporated
association, or other entity or association.


2.23 "Plan" means this Northeast Bancorp 1999 Stock Option Plan as defined in
Section 1.1 hereof.


2.24 "SEC" means the Securities and Exchange Commission.


2.25 "Securities Act" means the Securities Act of 1933, as amended from time to
time.


2.26 "Stock Option" means any Incentive Stock Option or Nonqualified Stock
Option to purchase Common Stock that is awarded under this Plan.


2.27 "Stock Option Agreement" means the written agreement between the Company
and a Participant implementing the grant of, and evidencing and reflecting the
terms of, an Award.


2.28 "Subsidiary" or "Subsidiaries" means any corporation or corporations other
than the Company organized under the laws of the United States or any other
jurisdiction that the Board of Directors designates, in an unbroken chain of
corporations beginning with the Company if each corporation other than the last
corporation in the unbroken chain owns more than 50% of the total combined
voting power of all classes of stock in one of the other corporation in such
chain.


ARTICLE III
Administration of the Plan


3.1 The Committee.


This Plan shall be administered by the Committee, subject to such terms and
conditions as the Board may prescribe from time to time.  Pursuant to applicable
provisions of the Company's Articles of Incorporation, as amended, and Bylaws,
the Committee, which shall be appointed by the Board, shall consist of no fewer
than three (3) members of the Board.  Members of the Committee shall serve for
such period of time as the Board may determine.  From time to time the Board may
increase the size of the Committee and appoint additional members, remove
members (with or without cause), and appoint new members, fill vacancies however
caused, and remove all members and thereafter directly administer the
Plan.  During such times as the Company's Common Stock is registered under the
Exchange Act, all members of the Committee shall be Non-Employee Directors and
"outside directors" as defined under Section 162(m)(4) (C)(i) of the Code.


3.2 Duties and Powers of the Committee.


Subject to the express provisions of this Plan, the Committee shall have all the
power and authority to, and shall be authorized to take any and all actions
required, necessary, or desirable to administer the Plan.  In addition to any
other powers, subject to the provisions of the Plan, the Committee shall have
the following powers:


       (a) subject to Section 3.3 of this Plan, to select the Employees and
Directors to whom Awards may from time to time be granted pursuant to this Plan;


       (b) to determine all questions as to eligibility;


       (c) to determine the number of shares of Common Stock to be covered by
each Award granted under this Plan;


       (d) subject to the limitations set forth in Section 4.1 of this Plan, to
determine whether and to what extent Incentive Stock Options, Nonqualified Stock
Options, or any combination thereof, are to be granted or awarded hereunder;


       (e) to determine the terms and conditions (to the extent not inconsistent
with this Plan) of any Award granted hereunder, all provisions of each Stock
Option Agreement, which provisions need not be identical (including, but not
limited to, the Exercise Price, the Exercise Period, any restriction or
limitation, any vesting schedule or acceleration thereof, or any forfeiture
restrictions or waiver thereof, regarding any Stock Option or other Award and
the Common Stock relating thereto, based on such factors as the Committee shall
determine, in its sole discretion);


       (f) to determine whether, and to what extent, and under what
circumstances grants of Stock Options under this Plan are to operate on a tandem
basis and/or in conjunction with or apart from other cash awards made by the
Company outside of this Plan;


       (g) to determine whether and under what circumstances a Stock Option may
be settled in cash, Common Stock, or any combination thereof under Section 6.8
of this Plan;


       (h) to determine whether, and to what extent, and under what
circumstances shares of Common Stock under this Plan shall be deferred either
automatically or at the election of the Participant;


       (i) to prescribe, amend, waive, or rescind rules or regulations relating
to the Plan's administration;


       (j) to accelerate the vesting or Exercise Date of any Award, or to waive
compliance by a holder of an Award of any obligation to be performed by such
holder or the terms and conditions of an Award;


       (k) to construe and interpret the provisions of the Plan or any Stock
Option Agreement;


       (l) to amend the terms of previously granted Awards so long as the terms
as amended are consistent with the terms of the Plan and provided that the
consent of the Participant is obtained with respect to any amendment that would
be detrimental to the Participant;


       (m) require, whether or not provided for in the pertinent Stock Option
Agreement, of any person exercising a Stock Option, or otherwise receiving an
Award, at the time of such exercise or receipt, the making of any
representations or agreements that the Board of Directors or Committee may deem
necessary or advisable in order to comply with the securities laws of the United
States or of any applicable jurisdiction;


       (n) to delegate to an appropriate officer of the Corporation the
authority to select Employees for Awards and to recommend to the Committee the
components of the Award to each, including vesting requirements, subject in each
case to final approval by the Committee of the selection of the Employee and the
Award;


       (o) to authorize any person to execute on behalf of the Company any
instrument required to effectuate an Award or to take such other actions as may
be necessary or appropriate with respect to the Company's rights pursuant to
Awards or agreements relating to the Awards or the exercise thereof; and


       (p) to make all other determinations and take all other actions necessary
or advisable for the administration of the Plan.


3.3 Awards to Members of the Committee.


Each Award granted to a Director or members of the Committee shall be approved
by the entire Board of Directors and shall be evidenced by minutes of a meeting
or the written consent of the Board of Directors and a Stock Option Agreement.


3.4 Requirements Relating to Section 162(m) of the Code.


Any provision of this Plan notwithstanding:  (a) transactions with respect to
persons whose remuneration is subject to the provisions of Section 162(m) of the
Code shall conform to the requirements of Section 162(m)(4)(C) of the Code
unless the Committee determines otherwise; (b) the Plan is intended to give the
Committee the authority to grant Awards that qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code as well as Awards that do
not qualify; and (c) any provision of the Plan that would prevent the Committee
from exercising the authority referred to in Section 3.4(b) of this Plan or that
would prevent an Award that the Committee intends to qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code from so
qualifying shall be administered, interpreted, and construed to carry out the
Committee's intention and any provision that cannot be so administered,
interpreted, and construed shall to that extent be disregarded.


3.5 Decisions Final and Binding.


All decisions, determinations, and actions taken by the Committee, and the
interpretation and construction of any provision of the Plan or any Stock Option
Agreement by the Committee shall be final, conclusive, and binding, unless
otherwise determined by the Board.


3.6 Limitation on Liability.


Notwithstanding anything herein to the contrary, except as otherwise provided
under applicable Maine law, no member of the Board of Directors or of the
Committee shall be liable for any good faith determination, act, or failure to
act in connection with the Plan or any Award hereunder.


ARTICLE IV
Shares Subject to the Plan


4.1 Number of Shares.
Subject to adjustment as provided in Section 4.4, the maximum aggregate number
of Shares that may be issued under this Plan shall not exceed 135,000 Shares,
which Shares may be either authorized but unissued Shares or Shares issued and
thereafter reacquired by the Company.  Stock Options awarded under the Plan may
be either Incentive Stock Options or Nonqualified Stock Options, as determined
by the Committee. 
Except as provided in Sections 4.2 and 4.3 of this Plan, Shares issued upon the
exercise of an Award granted pursuant to the Plan shall not again be available
for the grant of an Award hereunder.


4.2 Lapsed Awards.


If any Award granted under this Plan shall terminate, expire, lapse, or be
cancelled for any reason without having been exercised in full, any unissued
Shares which had been subject to the Stock Option Agreement relating thereto
shall again become available for the grant of an Award under this Plan.


4.3 Delivery of Shares as Payment.


In the event a Participant pays the Exercise Price for Shares pursuant to the
exercise of an Stock Option with previously acquired Shares, the number of
Shares available for future Awards under the Plan shall be reduced only by the
net number of new Shares issued upon the exercise of the Stock Option.
Notwithstanding anything to the contrary herein, no fractional Shares will be
delivered under the Plan.


4.4 Capital Adjustments.


       (a) If by reason of a merger, consolidation, reorganization,
recapitalization, combination of Shares, stock split, reverse stock split, stock
dividend, separation (including a spin-off or split-off), or other such similar
event, the number of outstanding Shares of the Company are increased, decreased,
changed into, or been exchanged for a different number or kind of shares, or if
additional shares or new and different shares are issued in respect of such
Shares, the Committee in its sole discretion may adjust proportionately (i) the
aggregate maximum number of Shares available for issuance under the Plan, (ii)
the number and class of Shares covered by outstanding Awards denominated in
Shares or units of Shares, (iii) the Exercise Price and grant prices related to
outstanding Awards, and (iv) the appropriate Fair Market Value and other price
determinations for such Awards.


       (b) In the event of any other change in corporate structure affecting the
Common Stock or any distribution (other than normal cash dividends) to holders
of shares of Common Stock, such adjustments in the number and kind of shares and
the exercise, grant, or conversion prices of the affected Awards as may be
deemed equitable by the Committee shall be made to give proper effect to such
event.


       (c) In the event of a corporate merger, consolidation, or acquisition of
property or stock, separation (including spin-offs and split-offs),
reorganization or liquidation, the Committee shall be authorized to cause the
Company to issue or assume stock options, whether or not in a transaction to
which Section 424(a) of the Code applies, by means of substitution of new Stock
Options for previously issued stock options or an assumption of previously
issued stock options.  In such event, the aggregate maximum number of Shares
available for issuance under Section 4.1 of the Plan will be increased to
reflect such substitution or assumption.


       (d) If any adjustment made pursuant to this Article IV would result in
the possible issuance of fractional Shares under any then-outstanding Award, the
Committee may adjust the outstanding Awards so as to eliminate fractional
Shares.


       (e) Any adjustment to be made with respect to Incentive Stock Options
shall comply with Sections 422 and 424 of the Code.


ARTICLE V
Eligibility


Awards may be made to any Employee or Director, except that (a) only Employees
(including employees who also serve as Director) may receive Incentive Stock
Options, and (b) the grant of Awards to Directors must comply with Section 3.3.
A Participant who has been granted an Award may be granted additional Awards.


ARTICLE VI
Stock Options


6.1 Stock Options.


Each Stock Option granted under this Plan shall be either an Incentive Stock
Option or a Nonqualified Stock Option.


6.2 Grant of Stock Options.


Subject to the terms and provisions of this Plan, the Committee shall have the
authority to grant to any Participant one or more Incentive Stock Options,
Nonqualified Stock Options, or both kinds of Stock Options.  Subject to Section
4.1 and Article V, the Committee has complete and sole discretion in determining
the number of Shares subject to Stock Options to be granted to a Participant;
provided, however, that the aggregate Fair Market Value (determined at the time
the Award is made) of Shares with respect to which a Participant may first
exercise ISOs granted under the Plan during any calendar year may not exceed
$100,000 or such amount as shall be specified under Section 422 of the Code and
the rules and regulations promulgated thereunder.  To the extent that any Stock
Option does not qualify as an Incentive Stock Option (whether because of its
provisions or the time and manner of its exercise or otherwise), such Stock
Options or portion thereof which does not qualify shall constitute a
Nonqualified Stock Option.  To the extent that a Stock Option is to be treated
in part as an Incentive Stock Option and in part as a Nonqualified Stock Option,
the Company may designate the Shares that are to be treated as Shares acquired
pursuant to an Incentive Stock Option by issuing a separate certificate as
Incentive Stock Option Shares in the stock transfer records of the
Company.  Stock Options granted at different times need not contain similar
provisions.


6.3 Incentive Stock Options.


Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended, or altered,
nor shall any discretion or authority granted under this Plan be so exercised,
so as to disqualify the Plan under Section 422 of the Code, or, without the
consents of the Participants affected, to disqualify any Incentive Stock Option
under Section 422 of the Code.


6.4 Stock Option Agreement.


Each Stock Option granted under this Plan shall be evidenced by a Stock Option
Agreement between the Company and the Participant in accordance with Section 6.2
that specifies the Exercise Price, the Exercise Period, the number of Shares to
which the Stock Option pertains, method of exercise and the form of
consideration payable therefor, any vesting requirements, any conditions imposed
upon the exercise of the Stock Options in the event of retirement, death,
disability, or other termination of service, and such other provisions and
conditions, not inconsistent with this Plan, as the Committee may
determine.  Each Stock Option Agreement relating to a grant of Stock Options
shall clearly specify whether the Stock Option is intended to be an Incentive
Stock Option within the meaning of Section 422 of the Code, or a Nonqualified
Stock Option not intended to be within the provisions of Section 422 of the
Code.


6.5 Exercise Price.


The Exercise Price per Share purchasable under any Stock Option granted under
this Plan shall be determined by the Committee at the Date of Grant, subject to
the following limitations:


       (a) In the case of a Stock Option intended to be an Incentive Stock
Option, the Exercise Price shall not be less than 100% of the Fair Market Value
of the Common Stock on the Date of Grant or, in the case of any optionee who, at
the time such Incentive Stock Option is granted, owns Common Stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or of its parent corporation or Subsidiaries, not less than 110% of the
of the Fair Market Value of the Common Stock on the Date of Grant.


       (b) In the case of a Stock Option intended to be a Nonqualified Stock
Option, the Exercise Price shall not be less than 85% of the Fair Market Value
of the Common Stock on the Date of Grant.


       (c) In no event shall the Exercise Price of any Stock Option be less than
the par value of the Common Stock.


6.6 Exercise Period.


The Exercise Period of each Stock Option granted shall be fixed by the Committee
and shall be specified in the Stock Option Agreement; provided, however, that no
Incentive Stock Option shall be exercisable later than ten years after the Award
Date, and no Incentive Stock Option which is granted to any optionee who, at the
time such Stock Option is granted, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of its
parent corporation or Subsidiaries, shall be exercisable after the expiration of
five years from the Award Date.


6.7 Exercise of Stock Options.


Stock Options granted under the Plan shall be exercisable at such time or times
and be subject to such terms and conditions as shall be set forth in the Stock
Option Agreement (as may determined by the Committee at the time of such grant),
which need not be the same for all Participants.  Such terms and conditions may
include performance criteria with respect to the Company or the Participant, and
as shall be permissible under the other terms of the Plan.  No Stock Option,
however, shall be exercisable until the expiration of the vesting period, if
any, set forth in the Stock Option Agreement.  To the extent that no vesting
conditions are stated in the Stock Option Agreement, the Stock Options
represented thereby shall be fully vested at the Date of Grant.


6.8 Method of Exercise.




       (a) Subject to the provisions of the Stock Option Agreement, Stock
Options may be exercised in whole at any time, or in part from time to time with
respect to whole Shares only, during the Exercise Period by the delivery to the
Company of a written notice of intent to exercise the Stock Option, in such form
as the Committee may prescribe, setting forth the number of Shares with respect
to which the Stock Option is to be exercised; provided, however, that the
minimum exercise amount permitted at any time shall be one hundred (100)
Shares.  The Exercise Price, which shall accompany the written notice of
exercise, shall be payable to the Company in full (along with the taxes
described in the last sentence of this Section 6.8(a)) by the Participant who,
if so provided in the Stock Option Agreement, may:  (i) deliver cash or a check
(acceptable to the Committee in accordance with guidelines established for this
purpose) in satisfaction of all or any part of the Exercise Price; (ii) deliver,
or cause to be withheld from the Stock Option, Shares valued at Fair Market
Value on the Date of Exercise in satisfaction of all or any part of the Exercise
Price, (iii) deliver any combination of cash and Shares, or (iv) deliver any
other consideration and method of payment permitted under any laws to which the
Company is subject, in each such case as the Committee may determine.


       (b) If the Exercise Price is to be paid by the surrender of previously
acquired and owned Common Stock, the Participant will make representations and
warranties satisfactory to the Company regarding his title to the Common Stock
used to effect the purchase (the "Payment Shares"), including, without
limitation, representations and warranties that the Participant has good and
marketable title to such Payment Shares free and clear of any and all liens,
encumbrances, charges, equities, claims, security interests, options or
restrictions, and has full power to deliver such Payment Shares without
obtaining the consent or approval of any person or governmental authority other
than those which have already given consent or approval in a manner satisfactory
to the Company.  If such Payment Shares were acquired upon previous exercise of
Incentive Stock Options granted within two years prior to the exercise of the
Stock Option or acquired by the Participant within one year prior to the
exercise of the Stock Option, such Participant shall be required, as a condition
to using the Payment Shares in payment of the Exercise Price of the Stock
Option, to acknowledge the tax consequences of doing so, in that such previously
exercised Incentive Stock Options may have, by such action, lost their status as
Incentive Stock Options, and the Participant may recognize ordinary income for
tax purposes as a result.


6.8 Transfer Restrictions.


Neither the Stock Options granted under the Plan nor any rights or interest in
such Stock Options may be sold, pledged, hypothecated, assigned, or otherwise
disposed of or transferred by such Participant, other than by will or by the
laws of descent and distribution.  Except as permitted by the Committee, during
the lifetime of Participant to whom a Stock Option is granted, the Stock Options
shall be exercisable only by him or her or, in the event of the Participant's
permanent and total disability as determined by the Committee in accordance with
applicable Company policies, by his or her legal representative.


6.10 Termination of Stock Options.


        (a) Termination by Death.  Unless the Committee provides otherwise in
the Stock Option Agreement, if a Participant's employment or service with the
Company or its Subsidiaries terminates by reason of death, then for a period of
one year (or such other period as the Committee may specify at grant) from the
date of such death or until the end of the Exercise Period of such Stock Option,
whichever period is shorter, the Award may be exercised by the legal
representative of the estate or by a person who acquires the right to exercise
such Stock Option by bequest or inheritance, subject to the limitations of
Section 6.11 with respect to Incentive Stock Options, to the extent that such
Participant was entitled to exercise the Award at the date of such death.


        (b) Termination by Disability. Unless the Committee provides otherwise
in the Stock Option Agreement, if a Participant's employment or service with the
Company or its Subsidiaries terminates by reason of permanent and total
disability, as determined by the Committee in accordance with applicable Company
personnel policies, then for a period of one year (or such other period as the
Committee may specify at grant) from the date of such termination of employment
or service, or until the end of the Exercise Period of such Stock Option,
whichever is shorter, the Award may be exercised by the Participant, or his or
her legal representative, subject to the limitations of Section 6.11 with
respect to Incentive Stock Options, to the extent that such Participant was
entitled to exercise the Award at the date of such termination; provided,
however, that, if the Participant dies within such one year period (or such
other period as the Committee may specify at grant), then for a period of one
year from the date of death or until the end of the Exercise Period of such
Stock Option, whichever period is shorter, any unexercised Stock Options held by
such Participant shall thereafter be exercisable to the extent to which they
were exercisable at the time of such termination due to disability.  In the
event of termination of employment by reason of permanent and total disability,
as determined by the Committee in accordance with applicable Company personnel
policies, if an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Section 422 of the Code (currently
one year from such termination), such Stock Option will thereafter be treated as
a Nonqualified Stock Option.


        (c) Termination by Retirement.  Unless the Committee provides otherwise
in the Stock Option Agreement, if a Participant's employment or service with the
Company or its Subsidiaries terminates by reason of normal or late retirement
under any retirement plan of the Company or its Subsidiaries or, with the
consent of Committee, then for a period of three months (or such other period as
the Committee may specify at grant) from the date of such termination of
employment or service, or until the end of the Exercise Period of such Stock
Option, whichever is shorter, the Award may be exercised by the Participant, or
his or her legal representative, subject to the limitations of Section 6.11 with
respect to Incentive Stock Options, to the extent that such Participant was
entitled to exercise the Award at the date of such termination; provided,
however, that, if the Participant dies within such three month period, then for
a period of one year from the date of death or until the end of the Exercise
Period of such Stock Option, whichever period is shorter, any unexercised Stock
Options held by such Participant shall thereafter be exercisable to the extent
to which they were exercisable at the time of such retirement.  In the event of
termination of employment by reason of retirement pursuant to any retirement
plan of the Company or its Subsidiaries or with the consent of the Committee, if
an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code (currently three
months from such termination), such Stock Option will thereafter be treated as a
Nonqualified Stock Option.


        (d) Other Termination of Employee.  Unless otherwise determined by the
Committee at or after grant and except as provided in Section 7.1 hereof, if a
Participant's employment by the Company terminates for any reason other than
death, disability, or retirement covered by Sections (a), (b), or (c) of this
Plan: (i) any Stock Options that were not exercisable at the date of such
termination (which date shall be determined by the Committee in its sole
discretion) will expire automatically, and (ii) any Stock Options exercisable on
the date of termination will remain exercisable only for the lesser of three
months or the balance of such Exercise Period of such Stock Option; provided,
however, that the Participant was not involuntarily terminated by the Company
for Cause.  If the Participant dies within such three month period (or such
other period as the Committee may specify at grant), then for a period of one
year from the date of death or until the end of the Exercise Period of such
Stock Option, whichever period is shorter, any unexercised Stock Options held by
such Participant shall thereafter be exercisable to the extent to which they
were exercisable at the time of such termination.  Notwithstanding any other
provision of this Plan except for Section 7.1 hereof, upon termination of a
Participant's employment with the Company or any of its Subsidiaries for Cause,
all of the Participant's unexercised Stock Options will terminate immediately
upon the date of such termination (which date shall be determined by the
Committee in its sole discretion) and the Participant shall forfeit all Shares
for which the Company has not yet delivered share certificates to the
Participant.  In such event, the Company shall refund to the Participant the
Exercise Price paid to it, if any, in the same form as it was paid (or in cash
at the Company's discretion).  The Company may withhold delivery of share
certificates pending resolution of any inquiry that could lead to a finding that
a termination of a Participant's employment was for Cause.


        (e) Except as covered by Sections 6.10(a), (b), or (c) of this Plan, if
a Participant serving as a Non-Employee Director terminates his or her service
by resigning from the Board of Directors or by failing to run for election to an
additional term as a Director after being offered nomination for an additional
term by a nominating or similar committee of the Board of Directors (or in lieu
of such committee, by the entire Board of Directors), then (i) any Stock Options
that were not exercisable at the date of such termination of service will expire
automatically, and (ii) any exercisable Stock Options as of such date held by
the Participant may thereafter be exercised by the Participant for a period of
three months from the date of such resignation or, in the case of a failure to
run for election to an additional term, from (A) the date of such stockholder
meeting at which such election of Directors takes place, or (B) until the end of
the Exercise Period, whichever is shorter (or such other period as the Committee
may specify at grant).  If a Participant serving as a Non-Employee Director does
not resign and is not offered nomination for an additional term, all Stock
Options held by such Participant shall immediately vest on the date that the
Participant's service as a Director of the Company terminates and such Stock
Options shall be exercisable until the end of the Exercise Period for such Stock
Options.  Notwithstanding any other provision of this Plan, upon removal of a
Director by shareholders of the Company for cause under applicable state law,
all of the Participant's unexercised Stock Options will terminate immediately
upon the date of such termination (which date shall be determined by the
Committee in its sole discretion) and the Participant shall forfeit all Shares
for which the Company has not yet delivered share certificates to the
Participant.  In such event, the Company shall refund to the Participant the
Exercise Price paid to it, if any, in the same form as it was paid (or in cash
at the Company's discretion).


6.11 Incentive Stock Option Limitations.


        (a) To the extent that the aggregate Fair Market Value (determined as of
the Date of Grant) of the Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year under the Plan and/or any other stock option plan of the Company or any
Subsidiary or parent corporation (within the meaning of Section 425 of the Code)
exceeds $100,000, such Stock Options shall be treated as Stock Options which are
not Incentive Stock Options.


        (b) To the extent (if any) permitted under Section 422 of the Code, or
the applicable rules and regulations promulgated thereunder or any applicable
Internal Revenue Service pronouncement, if (i) a Participant's employment with
the Company or any Subsidiary is terminated by reason of death, disability, or
retirement covered by Section 6.10(a), (b), or (c) of this Plan, and (ii) the
portion of the Incentive Stock Option that is otherwise exercisable during the
post-termination period specified under Sections 6.10(a), (b), or (c), applied
without regard to the $100,000 limitation currently contained in Section 422(d)
of the Code, is greater than the portion of the Stock Option that is immediately
exercisable as an "incentive stock option" during such post-termination period
under Section 422 of the Code, such excess shall be treated as a Nonqualified
Stock Option.


        (c) In the event that the application of any of the provisions of
Section 6.11 (a) or (b) of this Plan not be necessary in order for Stock Options
to qualify as Incentive Stock Options, or should additional provisions be
required, the Committee may amend the Plan accordingly, without the necessity of
obtaining the approval of the stockholders of the Company.


6.12 Buy-Out and Settlement Provisions.


The Committee may at any time offer to buy-out a Stock Option previously
granted, based on such terms and conditions as the Committee shall establish and
communicate to the Participant at the time that such offer is made.


6.13 No Rights as Stockholder.


No Participant or transferee of a Stock Option shall have any rights as a
stockholder of the Company with respect to any Shares subject to a Stock Option
(including without limitation, rights to receive dividends, vote, or receive
notice of meetings) prior to the purchase of such Shares by the exercise of such
Stock Option as provided in this Plan.  A Stock Option shall be deemed to be
exercised and the Common Stock thereunder purchased when written notice of
exercise has been delivered to the Company in accordance with Section 6.8 of the
Plan and the full Exercise Price for the Shares with respect to which the Stock
Options is exercised has been received by the Company, accompanied with any
agreements required by the terms of the Plan and the applicable Stock Option
Agreement; provided, however, that if the Participant has been terminated for
Cause, only those shares of Common Stock for which a certificate has been
delivered to the Participant by the Company will be deemed to be purchased by
such Participant.  Full payment may consist of such consideration and method of
payment allowable under this Article VI of the Plan.  No adjustment will be made
for a cash dividend or other rights for which the record date precedes the Date
of Exercise, except as provided in Section 4.4 of the Plan.


6.14 Sale of Common Stock Upon Exercise of Stock Option.


Unless the Committee provides otherwise in the Stock Option Agreement, Common
Stock acquired pursuant to the exercise of Stock Option shall not be subject to
any restrictions on transferability under this Plan, except as provided in
Section 11.1 of this Plan.  With respect to Common Stock acquired pursuant to
the exercise of an Incentive Stock Option, a transfer or other disposition of
such Common Stock by a Participant (other than by will or the laws of descent
and distribution) may not qualify for favorable tax treatment under Section
421(a) of the Code if such transfer or other disposition shall occur before the
expiration of the later of (i) the two year period commencing on the Date of
Grant of the ISO, or (ii) the one year period commencing on the Date of Exercise
of the ISO.


ARTICLE VII
Change of Control


7.1 Acceleration of Options; Lapse of Restrictions.


       (a) In the event of a Change of Control of the Company, (i) each Stock
Option then outstanding under the Plan shall be fully exercisable, regardless of
any unsatisfied vesting requirements established under the terms of the
pertinent Stock Option Agreements, and remain so for the duration of the Stock
Option as specified in the Stock Option Agreement, and (ii) all conditions or
restrictions related to an Award shall be accelerated or released; all in a
manner, in the case of persons subject to Section 16(b) of the Exchange Act, as
to conform with the provisions of Rule 16b-3 thereunder.


       (b) Awards that remain outstanding after a Change of Control shall not be
terminated as a result of a termination of service covered by Section 6.10, and
shall continue to be exercisable until the end of the Exercise Period in
accordance with their original terms, except in the case of a Participant's
death in which case termination shall occur within one year from the date of
death.


       (c) Notwithstanding the foregoing, if  any right granted pursuant to this
Section 7.1 would make a Change of Control transaction ineligible for pooling of
interests accounting treatment under applicable accounting principles that, but
for this Section 7.1, would have been available for such accounting treatment,
then the Committee shall have the authority to substitute stock for cash which
would otherwise be payable pursuant to this Section 7.1 having a Fair Market
Value equal to such cash.


7.2 Definition of Change of Control.


For purposes of this Plan, a "Change of Control" is deemed to have occurred if:


       (a) any individual, entity, or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act), is or becomes, directly or
indirectly, the "beneficial owner" (as defined by Rule 13d-3 promulgated under
the Exchange Act) of 25% or more of the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of Directors ("Voting Securities"); provided, however, that any acquisition by
the following will not constitute a Change of Control:


           (i) the Company or any of its Subsidiaries,


           (ii) any employee benefit plan (or related trust) of the Company or
its Subsidiaries, or


           (iii) any corporation with respect to which, following such
acquisition, more than 50% of the combined voting power of the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned by the Persons who were the
beneficial owners of the Voting Securities immediately prior to such acquisition
in substantially the same proportion as their ownership immediately prior to
such acquisition of the Voting Securities; or


       (b) (i) a tender offer or an exchange offer is made to acquire securities
of the Company whereby following such offer the offerees will hold, control, or
otherwise have the direct or indirect power to exercise voting control over 50%
or more of the Voting Securities, or (ii) Voting Securities are first purchased
pursuant to any other tender or exchange offer.


       (c) as a result of a tender offer or exchange offer for the purchase of
securities of the Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation, or sale
of assets, or as a result of a combination of the foregoing, during any period
of two consecutive years, individuals who, at the beginning of such period
constitute the Board, plus any new Directors of the Company whose election or
nomination for election by the Company's stockholders was or is approved by a
vote of at least two-thirds of the Directors of the Company then still in office
who either were Directors of the Company at the beginning of such two year
period or whose election or nomination for election was previously so approved
(but excluding for this purpose, any individual whose initial assumption of
office was or is in connection with the actual or threatened election contest
relating to the election of Directors of the Company (as such term is used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)), cease for
any reason during such two year period to constitute at least two-thirds of the
members of the Board; or


       (d) the stockholders of the Company approve a reorganization, merger,
consolidation, or other combination, with or into any other corporation or
entity regardless of which entity is the survivor, other than a reorganization,
merger, consolidation, or other combination, which would result in the Voting
Securities outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or being converted into Voting Securities of the
surviving entity) at least 60% of the combined voting power of the Voting
Securities or of the voting securities of the surviving entity outstanding
immediately after such reorganization, merger, consolidation; or other
combination; or


       (e) the stockholders of the Company approve a plan of liquidation or
winding-up of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, or any distribution
to security holders of assets of the Company having a value equal to 30% or more
of the total value of all assets of the Company.


7.3 Occurrence of a Change of Control.


A Change of Control will be deemed to have occurred:


       (a) with respect to any acquisition referred to in Section 7.2(a) above,
the date on which the acquisition of such percentage shall have been completed;


       (b) with respect to a tender or exchange offer, the date the offer
referred to in Section 7.2(b)(i) above is made public or when documents are
filed with the SEC in connection therewith pursuant to Section 14(d) of the
Exchange Act, or the date of the purchase referenced in Section 7.2(b)(ii);


       (c) with respect to a change in the composition of the Board of Directors
referred to in Section 7.2(c), the date on which such change is adopted or is
otherwise effective, whichever first occurs; or


       (d) with respect to any stockholder approval referred to in Section
7.2(d) or (e), the date of any approval.


7.4 Application of this Article VII.


The provisions of this Article VII shall apply to successive events that may
occur from time to time but shall only apply to a particular event if it occurs
prior to the expiration of this Plan and each Award issued pursuant to this
Plan.


ARTICLE VIII
Amendment, Modification, or Termination of Plan


Insofar as permitted by applicable law, the Board, by resolution, shall have the
power at any time, and from time to time, to amend, modify, suspend, terminate
or discontinue the Plan or any part thereof.  The Board is specifically
authorized to amend the Plan and take such other action as it deems necessary or
appropriate to comply with Section 162(m) of the Code and the rules and
regulations promulgated thereunder.  Such amendment or modification may be
without stockholder approval except to the extent that such approval is required
by the Code, or pursuant to the rules and regulations under the Section 16 of
the Exchange Act, by any national securities exchange or inter-dealer quotation
system on which the Shares are then listed, quoted, or reported, by any
regulatory authority or board having jurisdiction with respect thereto, or under
any applicable laws, rules, or regulations. Notwithstanding the provisions of
this Article VIII, no termination, amendment, or modification of the Plan, other
than those pursuant to Article IV hereof, shall in any manner adversely affect
any Award theretofore granted under the Plan, without the written consent of the
Participant so affected.


ARTICLE IX
Modification, Extension, and Renewal of Stock Options and Awards


Subject to the terms and conditions, and within the limitations, of the Plan,
the Committee may modify, extend, or renew outstanding Stock Options,
prospectively or retroactively, or accept the surrender of outstanding Stock
Options (to the extent not theretofore exercised) granted under the Plan or any
other plan of the Company or a Subsidiary, and authorize the granting of new
Stock Options pursuant to the Plan in substitution therefor (to the extent not
theretofore exercised), and the substituted Stock Options may specify a lower
exercise price or a longer term than the surrendered Stock Options or have any
other provisions that are authorized by the Plan.  Notwithstanding the foregoing
provisions of this Article IX, (a) no amendment or modification of an Award
which adversely affects the Participant shall not be made without the consent of
the affected Participant, and (b) no Incentive Stock Option may be modified,
amended, extended, or reissued if such action would cause it to cease to be an
"Incentive Stock Option" within the meaning of Section 422 of the Code, unless
the Participant specifically acknowledges and consents to the tax consequences
of such action.


ARTICLE X
Indemnification of the Committee


In addition to such other rights of indemnification as they may have as
Directors or as members of the Committee, the members of the Committee shall not
be liable for any act, omission, interpretation, construction, or determination
made in good faith in connection with their administration of and
responsibilities with respect to the Plan, and the Company hereby agrees to
indemnify the members of the Committee against any claim, loss, damage, or
reasonable expense, including attorneys' fees, actually and reasonably incurred
in connection with the defense of any action, suit, or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit, or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.


ARTICLE XI
General Provisions


11.1 Conditions Upon Issuance of Shares.


Shares shall not be issued pursuant to the exercise of an Stock Option unless
the exercise of such Stock Option and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
or inter-dealer quotation system upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.  The Committee may require each person purchasing or
otherwise acquiring Shares pursuant to a Stock Option under the Plan to
represent to and agree with the Company in writing to the effect that the
Participant: (a) is acquiring the Shares for his or her own personal account,
for investment purposes only, and not with an intent or a view to distribution
within the meaning of Section 2(11) of the Securities Act (unless such shares
have been issued to the Participant pursuant to a registration statement
declared effective by the SEC), and (b) will not sell, assign, pledge,
hypothecate, or otherwise dispose of or transfer the Shares to be issued upon
exercise of such Option except as permitted by this Plan and except in
compliance with the Securities Act and the securities laws of all other
applicable jurisdictions, as supported by an opinion of counsel if so requested
by the Committee.  As a further condition to the issuance of such Shares, the
Participant shall provide any other representation, warranty, or covenant as the
Committee or its counsel deems necessary under the Securities Act and the
securities laws of all other applicable jurisdiction.  In addition to any legend
required by this Plan, the certificates for the Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.


11.2 Reservation of Shares.


The Company shall at all times reserve and keep available such number of Shares
as shall be sufficient to satisfy the requirements of the Plan.  The Company
shall use its best efforts to seek to obtain from appropriate regulatory
agencies any requisite authorization in order to issue and sell such number of
Shares as shall be sufficient to satisfy the requirements of the Plan.  The
inability of the Company to obtain from any such regulatory agency having
jurisdiction the requisite authorization(s) deemed by the Company's counsel to
be necessary for the  lawful issuance and sale of any Shares hereunder, or the
inability of the Company to confirm to its satisfaction that any issuance and
sale of any Shares hereunder will meet applicable legal requirements, shall
relieve the Company of any liability in respect to the failure to issue or sell
such Shares as to which such requisite authority shall not have been obtained.


11.3 Limitation on Legal Rights.


The establishment of the Plan shall not confer upon any Employee or Director any
legal or equitable right against the Company, except as expressly provided in
the Plan.


11.4 Not a Contract of Employment.


This Plan is purely voluntary on the part of the Company, and the continuation
of the Plan shall not be deemed to constitute a contract between the Company and
any Participant, or to be consideration for or a condition of the employment or
service of any Participant.  Participation in the Plan shall not give any
Employee or Director any right to be retained in the service of the Company or
any of its Subsidiaries, nor shall anything in this Plan affect the right of the
Company or any of its Subsidiaries to terminate any such Employee with or
without cause.


11.5 Other Compensation Plans.


The adoption of the Plan shall not affect any other Stock Option or incentive or
other compensation plans in effect for the Company or any of its Subsidiaries,
nor shall the Plan preclude the Company or any Subsidiary from establishing any
other forms of incentive or other compensation plan or arrangements for
Employees or Director of the Company or any of its Subsidiaries.


11.6 Assumption by the Company.


The Company or its Subsidiaries may assume options, warrants, or rights to
purchase shares issued or granted by other companies whose shares or assets
shall be acquired by the Company or its Subsidiaries or which shall be merged
into or consolidated with the Company or its Subsidiaries.  The adoption of this
Plan shall not be taken to impose any limitations on the powers of the Company
or its Subsidiaries or affiliates to issue, grant, or assume options, warrants,
rights, or restricted shares, otherwise than under this Plan, or to adopt other
Stock Option or restricted share plans or to impose any requirements of
shareholder approval upon the same.


11.7 Creditors.


The interests of any Participant under this Plan is not subject to the claims of
creditors and may not, in any way, be assigned, alienated, or encumbered.


11.8 Plan Binding on Successors.


All obligations of the Company under this Plan and any Awards granted hereunder
shall be binding upon any successor and assign of the Company, whether the
existence of such successor or assign is a result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.


11.9 Unfunded Status of Plan.


This Plan is intended to constitute an "unfunded" plan for incentive and
deferred compensation.  With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any Participant
any rights that are greater than those of a general creditor of the Company.


11.10 Withholding.


         (a) Tax Withholding.
The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes (including the Participant's FICA obligation) required by
law to be withheld with respect to any grant, exercise, or payment under or as a
result of this Plan.


         (b) Share Withholding.
To the extent the Code requires withholding upon the exercise of Nonqualified
Stock Options, or upon the occurrence of any other similar taxable event, the
Committee may permit or require, subject to any rules it deems appropriate, the
withholding requirement to be satisfied, in whole or in part, with or without
the consent of the participant, by having the Company withhold Shares having a
Fair Market Value equal to the amount required to be withheld.  The value of the
Shares to be withheld shall be based on Fair Market Value of the Shares on the
date that the amount of tax to be withheld is to be determined.


11.10 Singular, Plural; Gender.


Whenever used in this Plan, nouns in the singular shall include the plural, and
vice versa, and the masculine pronoun shall include the feminine gender.


11.11 Headings.


Headings to the Sections and subsections are included for convenience and
reference and do not constitute part of the Plan.


11.12 Costs.


The Company shall bear all expenses incurred in administrating this Plan,
including original issue, transfer, and documentary stamp taxes, and other
expenses of issuing the Shares pursuant to Awards granted hereunder.


11.13 Governing Law.


This Plan and the actions taken in connection herewith shall be governed,
construed, and administered in accordance with the laws of the State of Maine
(regardless of the law that might otherwise govern under applicable Maine
principles of conflicts of laws).


ARTICLE XII
Effectiveness of the Plan


This Plan shall become effective on the date that it is adopted by both the
Board of Directors; provided, however, that it shall become limited to a
Nonqualified Stock Option Plan if it is not approved by the stockholders of the
Company within one year (365 days) of its adoption by the Board of Directors, by
a majority of the votes cast at a duly held stockholder meeting at which a
quorum representing a majority of the Company's outstanding voting shares is
present, either in person or by proxy.  The Committee may make awards hereunder
prior to stockholder approval of the Plan; provided, however, that any and all
Stock Options awarded shall automatically be converted into Nonqualified Stock
Options if the Plan is not approved by such stockholders within 365 days of its
adoption by the Board of Directors.


ARTICLE XIII
Term of the Plan


Unless sooner terminated by the Board pursuant to Article VIII hereof, this Plan
shall terminate ten (10) years from its effective date and no Awards may be
granted after termination, but Awards granted prior to such termination may
extend beyond that date.  The Board of Directors may terminate this Plan at any
time.  The termination shall not affect the validity of any Stock Option
outstanding on the date of termination.


Date Approved by Board of Directors:  September 17, 1999


/s/ Suzanne M. Carney
     Clerk Certification


Date Approved by the Stockholders:  November 9, 1999


/s/ Suzanne M. Carney
     Clerk Certification

